—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered August 21, 1997, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied his right to counsel at his sentencing because when he moved to withdraw his plea, the defense counsel took an adverse position. The rec*352ord, however, indicates that the defense counsel did not take an adverse position to the defendant’s request and that the court based its determination upon the record before it and not upon any statements by counsel (see, People v Cain, 235 AD2d 429, 430; People v Greene, 208 AD2d 764; People v Sutton, 39 AD2d 820).
Furthermore, the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed. The defendant has no basis to now complain that the sentence was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.